Exhibit 10.39
Execution Version
ASPEN INSURANCE HOLDINGS LIMITED
PERFORMANCE SHARE AWARD AGREEMENT
          THIS AGREEMENT (the “Agreement”), is made effective as of the 9th day
of February, 2011 (hereinafter called the “Date of Grant”), between Aspen
Insurance Holdings Limited, a Bermuda corporation (hereinafter called the
“Company”), and «Full_Name» (hereinafter called the “Participant”):
R E C I T A L S:
          WHEREAS, the Company has adopted the Aspen Insurance Holdings 2003
Share Incentive Plan, as amended from time to time (the “Plan”), which Plan is
incorporated herein by reference and made a part of this Agreement. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan;
and
          WHEREAS, the Committee has determined that it would be in the best
interests of the Company and its shareholders to grant the performance shares
provided for herein to the Participant pursuant to the Plan and the terms set
forth herein.
          NOW THEREFORE, in consideration of the mutual covenants hereinafter
set forth, the parties agree as follows:

1.   Grant of Performance Shares. The Company hereby awards to the Participant
7,328 Shares, payment of which is dependent upon the performance of the Company
as described in Section 2 of this Agreement (the “Performance Shares”).   2.  
Vesting. The Performance Shares shall vest and become payable only to the extent
that the Return on Equity (calculated as described in Section 2(a) below, the
“ROE”) and the service requirements described below are achieved.

  (a)   For purposes of this Agreement, “ROE” shall be equal to net income
determined under United States Generally Accepted Accounting Principles (“US
GAAP”) after deduction of the cost of all Awards granted under the Plan as a
percentage of weighted average shareholders’ equity, which shall be determined
by the Board based on the Company’s audited financials under US GAAP.     (b)  
For purposes of this Agreement, “2011 ROE” shall be equal to the Company’s
actual ROE for the fiscal year ended December 31, 2011 (the “2011 Fiscal Year”).
    (c)   For purposes of this Agreement, “2012 ROE” shall be equal to the
Company’s actual ROE for the fiscal year ended December 31, 2012 (the “2012
Fiscal Year”).     (d)   For purposes of this Agreement, “2013 ROE” shall be
equal to the Company’s actual ROE for the fiscal year ended December 31, 2013
(the “2013 Fiscal Year”).

 



--------------------------------------------------------------------------------



 



  (e)   Subject to the Participant’s continued Employment with the Company
(which Employment shall not include the performance of services under a notice
of termination or resignation), a maximum of one-third (1/3) of the Performance
Shares awarded hereunder (the “2011 ROE Award”) shall be eligible for vesting
(“Eligible Shares”) upon the later of (i) the date the Company’s outside
auditors complete the audit of the Company’s financial statements containing the
information necessary to compute the Company’s ROE for the 2011 Fiscal Year or
(ii) the date such ROE is approved by the Board of Directors or an authorized
committee thereof, but only to the extent provided below:

          2011 ROE   Percentage of Eligible Shares   < 6%     0%   6%     10%  
11%     100%   ≥ 21%     200%  

Interim percentages to be pro-rated.

      Notwithstanding the foregoing, if the Company’s actual ROE for the 2011
Fiscal Year is (i) less than 6%, then none of the Performance Shares subject to
the 2011 ROE Award shall be Eligible Shares, (ii) greater than 11% and the
average ROE over the 2011 Fiscal Year and the immediately preceding fiscal year
is less than 6%, then the Percentage of Eligible Shares shall be 100%; or
(iii) greater than 11% and the average ROE over the 2011 Fiscal Year and the
immediately preceding fiscal year is 6% or greater, then the Percentage of
Eligible Shares shall be in accordance with the table above.     (f)   Subject
to the Participant’s continued Employment with the Company (which Employment
shall not include the performance of services under a notice of termination or
resignation), a maximum of one-third (1/3) of the Performance Shares awarded
hereunder (the “2012 ROE Award”) shall become Eligible Shares upon the later of
(i) the date the Company’s outside auditors complete the audit of the Company’s
financial statements containing the information necessary to compute the
Company’s ROE for the 2012 Fiscal Year or (ii) the date such ROE is approved by
the Board of Directors or an authorized committee thereof, but only to the
extent provided in a schedule to be provided to the Participant during the first
quarter of the 2012 Fiscal Year.         Notwithstanding the schedule to be
provided to the Participant during the first quarter of the 2012 Fiscal Year, if
the Company’s actual ROE for the 2012 Fiscal Year is (i) less than the minimum
vesting threshold determined in accordance with the schedule provided, then none
of the Performance Shares subject to the 2012 ROE Award shall be Eligible
Shares, (ii) greater than the target vesting level at 100% vesting determined in
accordance with the schedule provided and the average ROE over the 2012 Fiscal
Year and the 2011 Fiscal Year is less than the average of the minimum vesting
thresholds for such years, then the Percentage of Eligible Shares shall be 100%;
or (iii) greater than the target vesting level at 100%

 



--------------------------------------------------------------------------------



 



      vesting determined in accordance with the schedule provided and the
average ROE over the 2012 Fiscal Year and the 2011 Fiscal Year is equal to or
greater than the average of the minimum vesting thresholds for such years, then
the Percentage of Eligible Shares shall be in accordance with the table provided
to the Participant.     (g)   Subject to the Participant’s continued Employment
with the Company (which Employment shall not include the performance of services
under a notice of termination or resignation), a maximum of one-third (1/3) of
the Performance Shares awarded hereunder (the “2013 ROE Award”) shall become
Eligible Shares upon the later of (i) the date the Company’s outside auditors
complete the audit of the Company’s financial statements containing the
information necessary to compute the Company’s ROE for the 2013 Fiscal Year or
(ii) the date such ROE is approved by the Board of Directors or an authorized
committee thereof, but only to the extent provided in a schedule to be provided
to the Participant during the first quarter of the 2013 Fiscal Year.        
Notwithstanding the schedule to be provided to the Participant during the first
quarter of the 2013 Fiscal Year, if the Company’s actual ROE for the 2013 Fiscal
Year is (i) less than the minimum vesting threshold determined in accordance
with the schedule provided, then none of the Performance Shares subject to the
2013 ROE Award shall be Eligible Shares, (ii) greater than the target vesting
level at 100% vesting determined in accordance with the schedule provided and
the average ROE over the 2013 Fiscal Year and the 2012 Fiscal Year is less than
the average of the minimum vesting thresholds for such years, then the
Percentage of Eligible Shares shall be 100%; or (iii) greater than the target
vesting level at 100% vesting determined in accordance with the schedule
provided and the average ROE over the 2013 Fiscal Year and the 2012 Fiscal Year
is equal to or greater than the average of the minimum vesting thresholds for
such years, then the Percentage of Eligible Shares shall be in accordance with
the table provided to the Participant.     (h)   Subject to the Participant’s
continued Employment with the Company (which Employment shall not include the
performance of services under a notice of termination or resignation), all
Eligible Shares shall become vested upon the later of (i) the date the Company’s
outside auditors complete the audit of the Company’s financial statements
containing the information necessary to compute the Company’s ROE for the 2013
Fiscal Year or (ii) the date such ROE is approved by the Board of Directors or
an authorized committee thereof.     (i)   In connection with any event
described in Section 10(a) of the Plan or in the event of a change in applicable
accounting rules, the Committee shall make such adjustments in the terms of the
Performance Shares as it shall determine shall be necessary to equitably reflect
such event in order to prevent dilution or enlargement of the potential benefits
of the Performance Shares. The Committee’s determination as to any such
adjustment shall be final.     (j)   If the Participant’s Employment with the
Company is terminated for any reason, the Performance Shares shall, to the
extent not then vested, be canceled by the Company without consideration.

 



--------------------------------------------------------------------------------



 



  (k)   Any Performance Shares that do not become Eligible Shares by reason of
the Company’s failure to achieve an ROE as set forth above (or, if applicable,
as set forth in schedules to be provided to the Participant) shall immediately
be forfeited without consideration.     (l)   Notwithstanding anything to the
contrary contained herein, in the event that the Participant’s Employment with
the Company is terminated (i) due to the Participant’s death or (ii) by the
Company due to the Participant’s Disability, all Eligible Shares shall vest in
full on the date of such termination of Employment. For the avoidance of doubt,
any Performance Shares that have not become Eligible Shares on or before the
date of such termination of Employment shall be forfeited on such date without
consideration. For purposes of this Agreement, “Disability” shall mean the
inability of a Participant to perform in all material respects his or her duties
and responsibilities to the Company, or any Affiliate of the Company, by reason
of a physical or mental disability or infirmity which inability is reasonably
expected to be permanent and has continued (i) for a period of six consecutive
months or (ii) such shorter period as the Committee may determine in good faith.
The Disability determination shall be in the sole discretion of the Committee
and a Participant (or his or her representative) shall furnish the Committee
with medical evidence documenting the Participant’s disability or infirmity,
which is reasonably satisfactory to the Committee.

3.   Payment.

  (a)   The Company shall deliver to the Participant one Share for each vested
Performance Share. Any fractional share will be rounded down to the nearest
whole Share and the remainder forfeited.     (b)   Except as otherwise provided
in the Plan, vested Performance Shares shall be paid to the Participant as soon
as practicable after the date such Performance Shares become vested, but in no
event later than the fifteenth (15th) day of the third (3rd) month following the
end of the fiscal year in which the Performance Shares become vested.     (c)  
When Performance Shares are paid, the Company shall issue certificates in the
Participant’s name for such. However, the Company shall not be liable to the
Participant for damages relating to any delays in issuing the certificates to
him, any loss of the certificates, or any mistakes or errors in the issuance of
the certificates or in the certificates themselves.

4.   No Right to Continued Employment. The granting of the Performance Shares
evidenced hereby and this Agreement shall impose no obligation on the Company or
any Affiliate to continue the Employment of the Participant and shall not lessen
or affect the Company’s or its Affiliate’s right to terminate the Employment of
such Participant.   5.   Legend on Certificates. The certificates representing
the Shares paid in settlement of Performance Shares shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the U.S.
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, and any applicable laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

 



--------------------------------------------------------------------------------



 



6.   Transferability. The Performance Shares may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant otherwise than by will or by the laws of descent and distribution,
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Affiliate; provided that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance. For avoidance of doubt, Shares issued to the Participant in payment
of vested Performance Shares pursuant to Section 3 hereof shall not be subject
to any of the foregoing transferability restrictions.   7.   Withholding. The
Participant may be required to pay to the Company or any Affiliate and the
Company shall have the right and is hereby authorized to withhold, any
applicable withholding taxes in respect of Performance Shares and to take such
other action as may be necessary in the opinion of the Committee to satisfy all
obligations for the payment of such withholding taxes.   8.   Securities Laws.
Upon the acquisition of any Shares pursuant to settlement of Performance Shares,
the Participant will make or enter into such written representations, warranties
and agreements as the Committee may reasonably request in order to comply with
applicable securities laws or with this Agreement.   9.   Bermuda Government
Regulations. No Shares shall be issued pursuant to this Agreement unless and
until all relevant licenses, permissions and authorizations required to be
granted by the Government of Bermuda, or by any authority or agency thereof,
shall have been duly received.   10.   Notices. Any notice necessary under this
Agreement shall be addressed to the Company in care of its Secretary at the
principal executive office of the Company and to the Participant at the address
appearing in the personnel records of the Company for the Participant or to
either party at such other address as either party hereto may hereafter
designate in writing to the other. Any such notice shall be deemed effective
upon receipt thereof by the addressee.   11.   Choice of Law. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF BERMUDA,
without regard to conflicts of laws principles.   12.   Performance Shares
Subject to the Plan. By entering into this Agreement the Participant agrees and
acknowledges that the Participant has received and read a copy of the Plan. The
Performance Shares are subject to the Plan (including without limitation the
arbitration provision), and the terms and provisions of the Plan, as it may be
amended from time to time, are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.   13.   Rights as a Shareholder. The Participant shall have
no rights as a shareholder, and shall not receive dividends, with respect to any
Performance Shares until the Performance Shares have been paid out and Share
certificates have been issued to the Participant.

 



--------------------------------------------------------------------------------



 



14.   Fiscal Year. If the Company’s fiscal year is changed to other than a
calendar year, the references to calendar year in this Agreement shall be
adjusted to appropriately reflect the change.   15.   Signature in Counterparts.
This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

            ASPEN INSURANCE HOLDINGS LIMITED
      By:   (Signatures) [u11581u1158100.gif]    

          AGREED AND ACKNOWLEDGED AS
OF THE DATE FIRST ABOVE WRITTEN:
            Participant               

 